Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the parent case
The cross-reference to related application has been amended as follows:
This application is a Continuation of U.S. Patent Application No. 14/822,315, filed 08/10/2015, now U.S. Patent No. 10,804,540, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Takano et al. and Ma et al., teach the claim limitations except, “molding the bipolar plate from a plurality of conductively-loaded resin-based capsules comprising...conductive fibers, radially encapsulated in the at least one resin...wherein the conductive fibers have an average minimum diameter of at least 4 µm and an average maximum diameter of at most 15 µm.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a method for making the specific material of the conductively-loaded resin-based capsules with the specific structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723